Citation Nr: 1310870	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion, to include whether an effective date prior to December 14, 2004 is warranted.

2.  Entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to February 23, 2005.

3.  Entitlement to an effective date for an award of total disability due to individual unemployability (TDIU), prior to February 23, 2005.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1969.

The increased ratings claims come to the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision granted the Veteran's claim for TDIU, and assigned July 1, 2007 as the effective date.  The Veteran disagreed with the effective date of the award.  

By decisions dated January and August 2010, the Board remanded the claims for additional development of the record.  In January 2011, the Board denied the Veteran's claim for a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion.  The Board denied the claim for a rating in excess of 50 percent for vascular injury of the left leg prior to February 23, 2005, and granted a 100 percent rating for this disability effective February 23, 2005.  The claim for an earlier effective date for TDIU was remanded for issuance of a statement of the case.  

The Board notes the RO, in the April 2007 rating action, assigned a 50 percent evaluation for vascular injury of the left lower extremity, effective August 1, 1971.  In this determination, the RO observed that the January 1970 rating decision that granted service connection included artery involvement, but the May 1971 rating that reduced the 100 percent prestabilization rating that had been assigned, omitted artery involvement from its description of the service-connected disability.  In effect, the April 2007 rating decision reinstated the vascular component of the Veteran's service-connected disability.  The Board acknowledges that the Veteran has raised a claim of clear and unmistakable error (CUE) in the May 1971 rating decision in its failure to consider the vascular injury.  This matter was adjudicated by the RO in September 2010.  In light of the fact that service connection for vascular injury has been reinstated effective August 1, 1971, and the fact that the claim for an increased rating for the vascular injury from that date is before it, the Board finds that the issue of CUE in the May 1971 rating action is moot.

As noted above, an award of TDIU was effective July 1, 2007.  The Board notes that since a 100 percent schedular evaluation has been assigned for vascular injury of the left lower extremity from February 23, 2005, the claim for an earlier effective date for TDIU is from that date.  

The Veteran appealed the increased ratings claims to the United States Court of Appeals for Veterans Claims (Court).  By decision dated July 2012, the Court vacated the Board's decision.  

The issue of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected shrapnel wounds of the left lower extremity is evaluated as 80 percent disabling, the maximum rating authorized under Diagnostic Code 8520.

2.  Prior to February 23, 2005, the vascular injury of the left lower extremity was manifested by marked vascular symptoms of the lower extremities, with no evidence of cardiac involvement, persistent coldness or deep ischemic ulcers.

3.  Prior to February 23, 2005, service connection was in effect for shrapnel wounds of the left lower extremity with sciatic nerve palsy, evaluated as 80 percent disabling; vascular injury of the left lower extremity with arterial insufficiency, evaluated as 50 percent disabling; post-traumatic stress disorder, evaluated as 30 percent disabling; scar of the left flank of the abdomen, evaluated as noncompensable; and right thigh donor thigh scar, evaluated as noncompensable.  The combined schedular evaluation was 90 percent.  

4.  The Veteran last worked in 2007, and has work experience as a mechanic and truck driver.  He completed two years of high school.

5.  Prior to February 23, 2005, there was no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service-connected disabilities were so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion, to include whether an effective date prior to December 14, 2004 is warranted, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4, 124a, Diagnostic Code 8520 (2012).

2.  The criteria for a rating in excess of 50 percent evaluation for vascular injury of the left lower extremity with arterial insufficiency, absent pulses and atrophic skin change, have not been met, prior to February 23, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7111-7116 (as in effect prior to January 12, 1998; Diagnostic Codes 7111, 7114 (2012).

3.  The criteria for TDIU prior to February 23, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in letters dated January 2005 and January 2008.  The claims were subsequently readjudicated, most recently in a September 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and a statement from the Veteran's spouse.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Factual background

The service treatment records disclose the Veteran received multiple fragment wounds to the left thigh, through and through, with division of the superficial femoral artery and femoral vein; penetrating wounds of the left calf, without artery involvement; with involvement of the sciatic nerve.  On Medical Board examination in October 1969, it was reported he had a viable left lower extremity with no pulses palpable below the level of the femoral artery and groin.  

By rating action dated January 1970, the RO granted service connection for shell fragment wound of the left thigh and left lower leg with artery and nerve involvement.  A 100 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.28, effective December 30, 1969.  

A VA neurosurgery examination was conducted in April 1971.  An examination disclosed good pulse of the left foot.  There was dermatitis of the left foot, and it was very sensitive to touch.  The diagnoses were shrapnel wound of the left leg and essentially complete peroneal nerve palsy.  

On VA orthopedic examination in April 1971, the Veteran had complete foot drop.  There was absence of extensor hallucis.  There was hypesthesia of the dorsum of the left foot and stasis dermatitis.  The diagnoses were severe soft tissue loss of the left medial thigh and complete left peroneal palsy secondary to gunshot wound.  

The Veteran was also afforded a general medical examination by VA in April 1971.  A peripheral vascular examination revealed the complete absence of the popliteal pulses of the left leg and absence of the posterior tibial pulses and the dorsalis pedis.  The femoral pulse was normal.  There was some slight bluish discoloration over the toes of the left foot, but it was warm to touch.  Considerable atrophic skin changes over the lower legs were noted.  An examination of the skin demonstrated considerable muscle wasting over the left leg.  The diagnoses were residuals of a shrapnel wound and complete peroneal nerve palsy.  

By rating action dated May 1971, the RO terminated the prestabilization rating effective July 31, 1971.  The Veteran's service-connected disability was recharacterized as complete peroneal nerve palsy with foot drop and multiple wound scars of the left foot, evaluated as 40 percent disabling; damage to the left thigh with severe soft tissue loss, evaluated as 20 percent disabling; and donor site scars of the right thigh and left flank of the abdomen, each evaluated as noncompensable.  The combined schedular rating was 50 percent.

The Veteran was afforded a TDRL examination by the service department in June 1974.  It was noted the Veteran was employed full time as a diesel mechanic.  He wore a short-leg brace and noted dysesthetic sensations over the plantar aspect of the left foot and pain over the toes secondary to clawing and shoe fit.  An examination disclosed his gait had a slight gluteus medius lurch to the left with an audible foot slap on the left.  The gait was non-antalgic.  The femoral and dorsalis pedis pulses were palpable, but the posterior tibial pulse was not.  There were mild atrophic changes of the skin with some brawny discoloration and loss of hair over the dorsum of the foot.  There was weakness of the quadriceps, 4/5, which was probably secondary to decreased activity of the left lower extremity.  Hamstring power was intact.  There was marked weakness of the musculature of the left leg, consisting of 3/5 power in the triceps surae and posterior tibial, and 3-/5 power of the anterior tibial and peroneals.  There was essentially no usable motor power in extension or flexion of the toes.  

Sensory examination showed hyperesthesia in the distribution of the superficial and deep peroneal, anesthesia in the distribution of the saphenous and hyperesthesia in the distribution of the posterior tibial and sural.  There was mild clawing of the great and small toes secondary to the tenodesis effect from contracted extensor tendons.  This claw position was largely eliminated by dorsiflexing the ankle.  Ankle range of motion was from plantar grade to 25 degrees plantar flexion.  An electromyogram showed partial denervation of both branches of the sciatic nerve.  A general surgery consultation for evaluation of vascular status demonstrated objective evidence of vascular sufficiency of the left foot, and good blood flow by Doppler examination of all vessels of the left leg.  The diagnoses were occlusion of the left superficial femoral artery with reconstitution via collateral flow, but residual ischemic changes in the anterior leg musculature, sciatic nerve palsy, left, incomplete, moderate, and muscle injury, group X, moderate; group XI, moderate; and group XII, severe.  The examiner commented that the Veteran's neurovascular status had stabilized, and no further improvement could be expected.  He noted the Veteran did not give a history of claudication, but believed his activity level was self-limiting and thus ischemic symptoms did not manifest themselves.  

The Veteran was admitted to a VA hospital in February 1977.  An examination revealed no edema and mild brawny induration of the left foot.  Doppler examination demonstrated that pressure in the left ankle was reduced compared to the right ankle.  There was decreased sensation about the popliteal area and the dorsal aspect of the left foot.  There was decreased strength in the extensors of the left foot and toes, and left foot drop.  There was an extensor contracture of the metatarsal joints of the left foot.  A left femoral arteriogram showed no evidence of obstruction or occlusion of the distal superficial femoral artery.  The diagnoses were status post superficial femoral artery injury to the left leg; status post left lumbar sympathectomy; status post vein graft to the superficial femoral artery on the left; left foot drop secondary to peroneal nerve injury; extensor contractures of the joints of the left foot; and pain and discomfort about the heads of the left foot.  

The Veteran submitted a claim for an increased rating for his service-connected left leg disability in November 1980.  

VA outpatient treatment records disclose the Veteran was seen in April 1980 for multiple leg problems.  He reported increasing left leg pain.  It was noted he worked standing all day.  The popliteal, posterior tibial and dorsalis pedis pulses were 0, and the femoral pulse was 3+.  There was a purple discoloration of the left foot, which was warm to touch.  He had contractures of the toes of the left foot.  The assessment was status post superficial arterial injury to the left leg secondary to left leg problems.  It was noted in September 1980 that the Veteran had a 1-centimeter draining lesion on the dorsum of the left foot, and dry lesions on the medial and lateral aspects of the ankle.  The left dorsalis pedis pulse was faint, and the posterior tibial pulse was not palpable.  The assessments were superficial femoral artery injury and status post vein graft to the superficial femoral artery.  The diagnosis was ischemic ulcer of the left foot.

The Veteran's claim for an increased rating was received on December 14, 2004.

Private medical records dated from 1995 to 2003 were received in May 2005.  When seen in June 1995, there was atrophy of the left lower extremity with foot drop on the left.  There were significant venous stasis changes on the left with horn-type nails.  Arterial pulses were palpable.  There was some vessel dilation on the left.  The pertinent assessments were calf atrophy secondary to loss of neurologic innervation and stasis dermatitis of the left ankle and foot.  It was reported in May 1998 that the Veteran had a left ankle/brachial index of 0.77.  It was noted the findings were consistent with mild arterial obstruction in the left leg.  A Doppler examination of the left leg in May 1998 revealed no evidence of deep venous thrombosis from the level of the left inguinal region to the mid thigh.  There was no evidence of thrombosis within the left popliteal vein.  There was superficial venous thrombosis involving the left greater saphenous vein and numerous collateral veins.

The Veteran was treated from May to October 1998 for cellulitis of the left foot.  He was hospitalized in May 1998 with cellulitis of the left leg.  It was reported there was some dark discoloration of the lower leg and ankle areas, and he stated this was just the way it always is.  He related he gets stasis ulcers at times, and they go away.  There was an area of blister that was draining.  The top of the foot was ruddy and the foot was very warm to touch.  On cardiovascular evaluation, it was indicated there was peripheral edema in the left foot, pitting 1 to 1 1/2.  He was seen for follow-up between June and October 1998, and it was stated that the cellulitis had totally resolved.  There was some discoloration of the skin, but no skin breakdown.  There was no pain to palpation and no signs of infection or inflammation.  The assessments were left lower extremity vascular insufficiency and resolved left foot cellulitis.  The Veteran asserted in August 2000 that he injured his foot three weeks earlier and developed a slow healing ulcer.  An examination revealed a quarter-sized ulceration just below the medial malleolus with good granulation tissue seen.  The wound was fairly superficial.  There was some mild surrounding erythema, but no signs of significant infection.  He was seen for ulceration on his left foot and ankle in December 2003.  The assessment was left foot and ankle ulcerations secondary to venous insufficiency.  

The Veteran was examined by the VA on February 23, 2005.  It was noted he was employed full-time as a truck driver.  He had not missed any days of work in the previous 12 months.  He could walk one block and stand for only ten minutes, and was limited by pain in the left lower extremity.  He reported that, apparently within a few years of his discharge from service, he began developing ulcers on his left foot that he self-treated.  They would frequently become infected, and he required antibiotic therapy.  He related that two or three years ago, he had to be hospitalized due to sepsis and he then missed six months of work.  He claimed the ulcers had never completely healed since then.  He stated he had not had any sensory loss associated with the nerve injury.  He reported he had developed increasing pain in the left knee.  He described weakness of the knee joint function with stiffness, after prolonged sitting.  

An examination demonstrated a 10 by 20 centimeter area of soft tissue defect of the hamstring and adductor muscle groups, as well as a smaller defect.  There was an area of skin breakdown, consistent with an arterial insufficiency ulcer on the dorsum of the forefoot.  There were numerous smaller, almost coalescing lesions on the medial and lateral aspect of the hindfoot, consistent with venous stasis ulcers.  There was significant cyanosis of all toes.  The foot itself had hammertoe deformities.  The lower leg and foot had normal sensation, except for the plantar surface of the foot, which was hyperaescetic.  Motor function of the foot was completely absent, with no dorsiflexion, plantar flexion, inversion or eversion.  

Range of motion of the ankle joint was essentially zero, with a fixed ankylosis.  The left knee joint was without effusion.  Range of motion testing showed that flexion was intact and non-painful to 140 degrees, with significant crepitus.  Extension was limited to 20 by contracture of the hamstring muscle defect.  The Veteran had an additional loss of extension with repetitive testing, and this was due to painful motion, weakness, fatigue and incoordination, without evidence of instability.  This was due to painful motion, weakness, fatigue and incoordination.  The diagnosis was shrapnel wound of the left thigh and calf with residuals of sciatic nerve palsy, with complete loss of function of the left foot and a functionally ankylosed ankle joint; vascular injury of the femoral artery and vein, with chronic arterial insufficiency and venous stasis ulcers on the dorsum of the forefoot and the medial and lateral aspects of the hindfoot and lower leg, with recurrent infections, chronic pain and functional limitation on standing and walking; muscular defect of the left hamstring and adductor muscle groups; and residuals scars.

In a September 2005 rating decision, the RO closed out the evaluations for complete peroneal nerve palsy and damage to the left thigh effective December 2004.  The RO recharacterized the Veteran's service-connected disabilities as shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened knee motion and arterial insufficiency with venous stasis ulcers, evaluated as 80 percent disabling under Diagnostic Code 8520.  

In a statement received in August 2006, the Veteran's spouse related she had known the Veteran since 1970, and could see the pain he was in.  She noted he had trouble walking.  She related she took him to a hospital in May 1997 when his leg was swollen.  

In a March 2007 statement, a VA podiatrist asserted the Veteran's wound had failed to heal.  He recommended the Veteran limit the amount of standing or walking, and if not possible, to stop work until the wound was healed.

VA outpatient treatment records dated from 2005 to 2007 are of record.  The Veteran was seen in February 2005 and reported he had had sores on his leg for a long time.  He had been treating them with a boot.  It was indicated he had a venous ulcer.  The surrounding skin was reddened.  There was no induration or edema.  There was moderate serous drainage.  The record reflects he was treated for the ulcers from 2005 to 2007.  

By rating action dated April 2007, the RO continued the 80 percent evaluation for shrapnel wounds of the left lower extremity with sciatic nerve palsy, and assigned a 50 percent rating for vascular injury of the left lower extremity with arterial insufficiency, absent pulses and skin changes.  The evaluation was effective August 1, 1971.  

The Veteran was afforded a VA examination in April 2008.  It was noted he had worked as a truck driver for 20 years, but stopped in June 2007 after a physician told him if he continued to work, he would likely have his foot amputated.  It was stated that since the previous VA examination in February 2005, there had been no change in his sciatic nerve palsy or the hamstring and adductor muscle defect with weakness of knee joint flexion.  An examination revealed the Veteran walked with a markedly antalgic gait with no dorsiflexion of the left ankle joint.  Motor examination was 5/5 with knee flexion and extension.  The ankle joint was essentially ankylosed with no functional range of motion.  Examination of the knee joint was without effusion.  Range of motion was intact and nonpainful to 140 degrees with mild crepitus.  Extension was limited to 20 degrees by the hamstring muscle defect with contracture.  With repetitive motion times three, the Veteran had evidence of weakness and fatigue from 30 to 20 degrees of extension.  There was no instability of the joint.  The diagnosis was shrapnel wounds of the left leg with residuals of sciatic nerve palsy with left foot drop with functional complete ankylosis of the left ankle joint; vascular injury of the femoral artery and vein with chronic arterial insufficiency and venous stasis ulcers of the forefoot and the medial and lateral aspects of the hindfoot, with recurrent infections, chronic pain and functional limitation of standing and walking; muscular defect of the left hamstring and adductor muscle groups with residual weakness and limitation of motion of the left knee joint and residual scars.

Additional VA outpatient treatment records dated from 2008 to 2010 reflect treatment for ulcers on the left foot.

As noted above, by decision dated January 2011, the Board granted a 100 percent evaluation for the Veteran's vascular disability of the left leg, effective February 23, 2005.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	I.  Shrapnel wounds of the left lower extremity with sciatic nerve palsy

A 40 percent evaluation may be assigned for complete paralysis of the external popliteal nerve (common peroneal); foot drop, and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A 30 percent evaluation may be assigned for injuries to Muscle Group XI, which are severe.  When moderately severe, a 20 percent evaluation may be assigned.  Function:  Propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); Flexion of knee (6).  Posterior and lateral crural muscles, and muscles of the calf.  (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A 40 percent evaluation may be assigned for a severe injury to Muscle Group XIV:  Function:  Extension of knee (2,3, 4, 5); simultaneous flexion of hip and flexion of knee (1) ; tension of fascia lata and iliotibial (Maissiat's) band, acting with SVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1,2).  Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  When moderately severe, a 30 percent evaluation may be assigned, and when moderate a 10 percent evaluation is assignable.  A noncompensable evaluation may be assigned when slight.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In its July 2012 decision, the Court directed the Board to consider whether the 80 percent rating should have been effective prior to December 14, 2004, and if an extraschedular evaluation is warranted.  

The Veteran submitted a claim for an increased rating for the shrapnel injury to his left leg in November 1980.  This matter was not adjudicated and, accordingly, the Board will address the evidence from that date.  

The Board acknowledges the Veteran was treated by the VA in April and September 1980.  However, he was seen for vascular symptoms, and there were no findings pertaining to nerve damage.  

The record indicates the Veteran was next treated for his shrapnel wounds when he was seen in a private facility in August 2000 and December 2003.  Again, the Board notes he was only treated for foot ulcers.  

In a statement received on December 14, 2004, the Veteran requested an increased rating for his left leg condition.  He asserted the original injury caused severe vascular problems which had resulted in ulcerations in the left lower leg.

As noted above, the RO assigned an 80 percent evaluation for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened knee motion and arterial insufficiency, effective December 14, 2004.  Subsequently, a separate rating was assigned for the vascular injury to the left lower extremity effective August 1, 1971.  

Although the Veteran has had a pending claim for an increased rating since November 1980, the effective date regulation cited above mandates that it must be factually ascertainable that an increase has occurred.  The RO assigned December 14, 2004 as the effective date, which was the date the Veteran submitted a "claim" for increased benefits.  In light of the absence of any findings pertaining to the nerve injury prior to that date, there is no basis on which the 80 percent evaluation may be assigned before December 14, 2004.

The Veteran asserts a rating in excess of 80 percent is warranted for the shrapnel wound of the left lower extremity with sciatic nerve palsy.  The Veteran is currently in receipt of the maximum rating that may be assigned for such disability.  

The Board has considered whether a higher rating could be assigned under all pertinent Diagnostic Codes.  It is clear that the Veteran's left lower extremity disability includes muscle injury, scarring and limitation of motion of the knee and ankle.  None of the pertinent Diagnostic Codes for these disabilities provides a rating higher than 80 percent.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-5274, 5276-5284, 4.73, Diagnostic Codes 5310-5312, 4.118, Diagnostic Codes 7801-7805.  Even if a separate rating were assigned for each manifestation of the left lower extremity disability, the combined rating may not be higher than the rating for amputation of the limb at the affected point, which is 80 percent in this case.  See 38 C.F.R. § 4.68.  Thus, a schedular rating in excess of 80 percent may not be assigned.  

	II.  Vascular injury of the left lower extremity 

During the course of this appeal, VA issued new regulations for the evaluation of diseases of the arteries and veins under 38 C.F.R. § 4.104, effective January 12, 1998.  See 62 Fed. Reg. 65,207 (December 11, 1997).  Accordingly, the Board will review both the rating criteria in effect prior to January 12, 1998 and the criteria which became effective on that date to determine the proper evaluation for the Veteran's vascular disorder.  However, the amended rating criteria can be applied only for periods from and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.  The Board also points out that since the Veteran was provided with notice of both the old and current criteria, it may proceed with a decision on the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A 60 percent evaluation may be assigned for an aneurysm of any large artery of the lower extremities, symptomatic.  38 C.F.R. § 4.104, Diagnostic Code 7111 (as in effect prior to January 12, 1998).

A 60 percent evaluation may be assigned for traumatic arteriovenous aneurysm with cardiac involvement.  A 50 percent evaluation is assignable without cardiac involvement with marked vascular symptoms of the lower extremity.  38 C.F.R. § 4.104, Diagnostic Code 7113 (as in effect prior to January 12, 1998).

Under codes 7114 (arteriosclerosis obliterans), 7115 (thromboangiitis obliterans), and 7116 (intermittent claudication), a 100 percent rating is warranted where there is severe disability with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  A 60 percent rating is warranted where there is persistent coldness of the extremity with claudication on minimal walking.  38 C.F.R. § 4.104, Diagnostic Codes 7114, 7116 (as in effect prior to January 12, 1998).

The following criteria became effective on January 12, 1998:

A 100 percent evaluation may be assigned for aneurysm of any large artery if symptomatic, or; for indefinite period from date of hospital admission for surgical correction or, following surgery, ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent evaluation may be assigned with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  Note (1):  The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7111.

A 100 percent evaluation may be assigned for traumatic arteriovenous fistula with high output heart failure.  A 60 percent evaluation may be assigned without heart failure but with enlarged heart, wide pulse pressure, and tachycardia.  Without cardiac involvement but with edema, stasis dermatitis, and either ulceration or cellulitis of the lower extremity, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7113.  

A 100 percent evaluation is assignable for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent evaluation may be assigned with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  Note (1):  The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery	 systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114.

A 100 percent is assignable for thrombo-angiitis obliterans (Buerger's Disease) with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent evaluation may be assigned with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less.  38 C.F.R. § 4.104, Diagnostic Code 7115.

Based on a review of the evidence, the Board concludes that a rating in excess of 50 percent evaluation is not warranted for any period on appeal.  The April 1971 VA examination revealed the heart was normal.  While there was some discoloration, the left leg was warm to touch.  The Board acknowledges that following the TDRL examination in June 1974, the examiner suggested the Veteran did not have ischemic symptoms because he limited the amount of walking he did.  The Board notes that a left femoral arteriogram in February 1977 showed no evidence of an obstruction or occlusion of the distal superficial femoral artery.  It is conceded the Veteran was treated for cellulitis and ulcers of the left foot in 1998, and that ischemic ulcers were reported in September 1980.  

With respect to the criteria effective prior to July 12, 1998, the Board notes that under Diagnostic Code 7113, a 60 percent evaluation required cardiac involvement.  No such evidence has been presented in this case.  There was no evidence of an aneurysm of a large artery in the left lower extremity so as to warrant a higher evaluation under Diagnostic Code 7111.  

The Board notes that under both criteria in effect during the Veteran's claim, in addition to claudication, a higher rating requires that the record show persistent coldness of the extremity.  To the extent examination findings commented, the Veteran's left leg was never described as cold.  In this regard, the Board notes that the Veteran's left foot was said to be warm to touch in April 1980 and May 1998.  In addition, the February 1977 VA hospitalization showed no edema.  It was stated the injury to the femoral artery was superficial.  

The Board also notes that the Veteran's left ankle/brachial index was 0.77 in May 1998, and this would not support a higher rating under the criteria that became effective in July 1998.  The findings were stated to be consistent with only a mild arterial obstruction in the left leg.  A Doppler examination that month demonstrated no evidence of deep venous thrombosis.  The Board acknowledges the Veteran's treatment in 1998 for cellulitis and ulcers, but this resolved.  The evidence of record does not support a conclusion the Veteran has ischemic limb pain at rest.  

In sum, the Board has considered all relevant Diagnostic Codes.  The necessary findings to assign a higher rating have not been demonstrated.  

The Board concedes the Veteran is competent to report symptoms he experiences and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As a result, his assertions cannot constitute competent medical evidence that the vascular injury to his left lower extremity has increased in severity, so as to warrant a higher rating during his claim.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of vascular changes of the left lower extremity.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, prior to February 23, 2005.

	III.  TDIU, prior to February 23, 2005.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Prior to February 23, 2005, the Veteran's service-connected disabilities were evaluated as at least 80 percent disabling.

The record discloses the Veteran has work experience as a mechanic and truck driver.  He worked essentially continuously from September 1992 to March 2007.  He last worked in March 2007.  He completed two years of high school.  

The only evidence supporting the Veteran's claim consists of his statements he was unable to work due to the severity of his service-connected disabilities.  The Board acknowledges that the Veteran has met the schedular criteria for a TDIU as set forth in 38 C.F.R. § 4.16(a).  The Board observes that while he did report in February 2005 that he had missed work about two years earlier for a period of six months due to his service-connected disabilities, he subsequently returned to work on a full-time basis.  In fact, on the February 2005 VA examination, he conceded he had not missed any work in the preceding year.  Thus, his allegations are contradicted by his actual work record, which establishes full-time employment for approximately 17 years.  It was noted on the April 2008 VA examination that he had not stopped working until 2007 when his physician told him to do so or he would likely have his foot amputated.  

The Veteran is competent to report symptoms he experience.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for TDIU prior to February 23, 2005.

Additional considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left lower extremity disabilities, including pain, weakness and foot ulcers are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of left foot function, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion, to include whether an effective date prior to December 14, 2004 is warranted, is denied.

An increased rating for vascular injury of the left lower extremity with arterial insufficiency, absent pulses and atrophic skin change, prior to February 23, 2005, is denied.

A TDIU prior to February 23, 2005 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


